Crew III, J. (concurring in part and dissenting in part).
Although we agree with the majority that a genuine issue of fact exists as to whether defendant Anthony C. Palombaro (hereinafter defendant) deviated from acceptable dental practices, we are of the view that plaintiff failed to raise a question of fact as to whether defendant’s treatment of Theresa Shay (hereinafter decedent) was the proximate cause of her endocarditis. Accordingly, we respectfully dissent.
Defendant Haridas K. Varma, a physician who is board certified in internal medicine and cardiology, initially was of the opinion that decedent’s endocarditis was caused by streptococcus viridans, one of the most common organisms known to cause bacterial endocarditis following dental procedures. However, after blood cultures revealed that the bacteria-causing organism was staphylococcus aureus rather than streptococcus viridans, he concluded, with a reasonable degree of medical certainty, that defendant’s dental procedure was not the cause of decedent’s endocarditis. The majority concludes that a genuine issue of fact was raised by the affidavit of physi*702cian Gordon Bendersky, wherein he opined that had decedent been given antibiotics at the time of the dental procedure, death would have been prevented. A review of the record suggests that no one would or does argue with that proposition. However, such statement is a far cry from asserting that the dental procedure caused the staphylococcus organism which, in turn, caused decedent’s death, thereby raising a genuine issue of fact as to causation.
We agree with the majority that plaintiff is entitled to the benefit of every favorable inference that can be drawn from the proof submitted. We view that principle as meaning where the facts presented are susceptible of conflicting inferences, the nonmoving party is entitled to the most favorable inference to be drawn from such facts (see, e.g., Rizzo v Lincoln Diner Corp., 215 AD2d 546). Here, we are not presented with facts susceptible of conflicting inferences. We are presented with a physician (Varma) who avers that, scientifically, staphylococcus aureus is not an organism produced by dental procedures, and the affidavit of another physician (Bendersky) who does not address that issue at all. To that end, we disagree that because Bendersky recognized staphylococcus as the infecting agent responsible for decedent’s endocarditis, we may infer that he is of the opinion that the dental procedure caused such organism. To our way of thinking such an inference is entirely speculative. We think more appropriate to this case is the well-known maxim that plaintiff was required to assemble and lay bare affirmative proof that the staphylococcus organism was caused by the dental procedure undertaken by defendant (see, e.g., Besicorp Group v Village of Ellenville, 205 AD2d 944). This he has failed to do and we would, therefore, affirm Supreme Court’s dismissal of the complaint against defendant.
White, J., concurs. Ordered that the order and judgment are modified, on the law, without costs, by reversing so much thereof as granted defendant Anthony C. Palombaro’s motion for summary judgment on the question of causation; said motion denied and said defendant’s supplemental motion for leave to serve an amended answer granted; and, as so modified, affirmed.